

117 S726 IS: Elko National Cemetery Act
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 726IN THE SENATE OF THE UNITED STATESMarch 11, 2021Ms. Cortez Masto (for herself and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo transfer administrative jurisdiction over certain Bureau of Land Management land from the Secretary of the Interior to the Secretary of Veterans Affairs for use as a national cemetery, and for other purposes.1.Short titleThis Act may be cited as the Elko National Cemetery Act.2.DefinitionsIn this Act:(1)Federal landThe term Federal land means the approximately 15 acres of Bureau of Land Management land in Elko, Nevada, that is more particularly described as NE1/4 SW1/4 NW1/4, N1/2SE1/4SW1/4NW1/4, sec. 8, T. 34 N., R. 55 E., of the Mount Diablo Meridian, as depicted on the map prepared by the Bureau of Land Management, entitled Proposed National Cemetery-Elko Nevada, and dated September 9, 2015. (2)SecretaryThe term Secretary means the Secretary of the Interior.3.Transfer and withdrawal of Bureau of Land Management land for use as a national cemetery(a)Transfer of administrative jurisdiction(1)In generalSubject to valid existing rights, administrative jurisdiction over the Federal land is transferred from the Secretary to the Secretary of Veterans Affairs for use as a national cemetery in accordance with chapter 24 of title 38, United States Code.(2)Legal descriptions(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall publish in the Federal Register a notice containing a legal description of the Federal land.(B)EffectA legal description published under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the legal description.(C)AvailabilityCopies of the legal description published under subparagraph (A) shall be available for public inspection in the appropriate offices of—(i)the Bureau of Land Management; and(ii)the National Cemetery Administration.(D)CostsThe Secretary of Veterans Affairs shall reimburse the Secretary for the costs incurred by the Secretary in carrying out this paragraph, including the costs of any surveys and other reasonable costs.(b)WithdrawalSubject to valid existing rights, for any period during which the Federal land is under the administrative jurisdiction of the Secretary of Veterans Affairs, the Federal land—(1)is withdrawn from all forms of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws; and(2)shall be treated as property (as defined in section 102 of title 40, United States Code).